         Case 2:20-mj-00025-KLD Document 3 Filed 09/01/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

  In the Matter of the Search of:
                                                    MJ 20-25-BU-KLD


  Nissan Frontier,                                   ORDER
  VIN1N6AD07W48C435050,
  Chevrolet Silverado, VIN
  2GCEK19J771578435, Chevrolet
  Tahoe VIN 1GNSKBE05BR145242.


      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

             DATED this 1st day of September, 2021.



                                               _____________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                           1
